Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kellett et al. (Patent NO. US 5,001,424; hereinafter Kellett) in view of SUZUKI et al. (Pub NO. US 2011/0109304 A1; hereinafter Suzuki).
Regarding Claim 1, Kellett teaches a magnetic induction particle detection device (device in Fig. 1; See Col. 3, Lines 30-40), comprising: 
a signal detection system (5 and 8 in Fig. 1; Col. 3, Lines 30-40);
a detection pipeline (12 in Fig. 1; Col. 4, Lines 35-45);
an excitation coil (4 in Fig. 1; Col. 4, Lines 35-45); and
a positive even number of induction coils (two number of positive induction coils 2 and 3 in Fig. 1; Col. 4, Lines 35-45),
wherein the excitation coil is connected with the signal detection system (coil 4 is connected to detection system 5 in Fig. 1; Col. 4, Lines 40-50) and wound around the detection pipeline (coil 4 is wound around pipeline 12 in Fig. 1; Col. 4, Lines 45-55), and the induction coils are connected with the signal detection system (coils 2 and 3 are connected to detection system 8 in fig. 1; Col. 4, Lines 35-45) and wound around the excitation coil (coil 2 is wound around excitation coil 4 in fig. 1; Col. 4, Lines 35-45).

    PNG
    media_image1.png
    337
    921
    media_image1.png
    Greyscale

Kellett is silent about coil is wound around sequentially and reversely with respect to each other.
Suzuki teaches regarding excitation coil and detection coil (See [0020]) wherein coil is wound around sequentially and reversely with respect to each other (See [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kellett by using coil is wound around sequentially and reversely with respect to each other, as taught by Suzuki in order to achieve high detection accuracy (Suzuki; [0017]).
Regarding Claim 2, Kellett in view of Suzuki teaches the magnetic induction particle detection device according to claim 1. Kellett further teaches each of the excitation coils are wound around the detection pipeline in same direction (exciation coils 4 are wound around detection pipeline 12 in Fig. 1).
Kellett is silent about wherein the excitation coils are two or more.
Suzuki teaches wherein the excitation coils are two or more (excitation coils 23A and 23B; See [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kellett by using the excitation coils are two or more, as taught by Suzuki in order to achieve high detection accuracy (Suzuki; [0017]).
Regarding Claim 3, Kellett in view of Suzuki teaches the magnetic induction particle detection device according to claim 1.Suzuki further teaches that wherein the excitation coil and/or the induction coils are wound in at least one layer (See [0091]).
Regarding Claim 7, Kellett in view of Suzuki teaches a concentration detection method (See Col. 3, Lines 30-50) applying the magnetic induction particle detection device (See Col. 3, Lines 30-35) according to claim 1. Kellett further teaches that wherein the method comprises steps of:

S2: detecting a metal particle concentration (See Col. 1, Lines 30-35, Lines 60-65) according to the obtained voltage amplitude change (See Col. 2, Lines 65-68, Col. 5, Lines 1-5).
Regarding Claim 9, Kellett in view of Suzuki teaches the concentration detection method according to claim 7. Kellett further teaches that wherein if there are multiple groups of the induction coils (See Col. 3, Lines 40-50), the flow velocity v of the metal particles passing through the induction coils is an average value of flow velocities (See Col. 4, Line 63 through Col. 5, Line 10) of the particles passing through each said group of induction coils (See Col. 4, Lines 18-40).
Regarding Claim 11, Kellett in view of Suzuki teaches the magnetic induction particle detection device according to claim 1. Kellett further teaches wherein the number of the induction coils is two or four or six (two induction coils 2 and 3 in fig. 1; See Col. 3, Lines 35-40).
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki further in view of MU et al. (Pub NO. US 2016/0273947 A1; hereinafter Mu).
Regarding Claim 10, Kellett in view of Suzuki teaches the concentration detection method according to claim 7. Kellett in view of Suzuki is silent about that wherein a frequency at which the output signal of the signal detection system is acquired in S1 is once per millisecond.
Mu teaches regarding determining property of fluid (See abstract) wherein a frequency at which the output signal of the signal detection system is acquired in S1 is once per millisecond (output voltage frequency is millisecond; See [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kellett and Suzuki by using a frequency at which the output signal of the signal detection system is acquired in S1 is once per millisecond, as taught by Mu in order to avoid high cost and potential hazard (Mu; [0003]).
6.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki further in view of Holland et al. (Pub NO. US 2018/0178184 A1; hereinafter Holland).

Regarding Claim 4, Kellett in view of Suzuki teaches the magnetic induction particle detection device any claim 1. Kellett further teaches non-permeable detection pipeline (See Col. 3, Lines 50-55). 
Kellett in view of Suzuki is silent about wherein the detection pipeline is made of a non-magnetic conductive material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kellett and Suzuki by using the detection pipeline is made of a non-magnetic conductive material, as taught by Suzuki in order to improve efficiency (Holland; [0114]).
Regarding Claim 12, Kellett in view of Suzuki further in view of Holland teaches the magnetic induction particle detection device according to claim 4. Holland further teaches wherein the detection pipeline (detection pipeline 78 in Fig. 38) is made of stainless steel (See [0449]).
7.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki further in view of Hegewaldt et al. (Patent NO. US 3,944,715; hereinafter Hegewaldt).
Regarding Claim 5, Kellett in view of Suzuki teaches the magnetic induction particle detection device according to claim 1. Kellett in view of Suzuki is silent about that wherein a spacer ring sleeve is further arranged between the excitation coil and the induction coils.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kellett and Suzuki by using a spacer ring sleeve is further arranged between the excitation coil and the induction coils, as taught by Hegewaldt in order to neutralize flow of current (Hegewaldt; Col. 2, Lines 20-25).
Regarding Claim 13, Kellett in view of Suzuki further in view of Hegewaldt teaches the magnetic induction particle detection device according to claim 5. Hegewaldt further teaches wherein the spacer ring sleeve is made of a non-magnetic conductive material (See Col. 2, Lines 30-40).
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki further in view of Li et al. (Pub NO. US 2018/0144851 A1; hereinafter Li).
Regarding Claim 6, Kellett in view of Suzuki teaches the magnetic induction particle detection device according to claim 1. Kellett in view of Suzuki is silent about that wherein a shielding ring is arranged outside the induction coils.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kellett and Suzuki by using a spacer ring sleeve is further arranged between the excitation coil and the induction coils, as taught by Li in order to reduce heat in the coil (Li; [0038]).

Allowable Subject Matter

9.	Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Regarding Claim 8, none of the prior art fairly teaches or suggests the concentration detection method according to claim 7, that wherein said obtaining the flow velocity v of the metal particles comprises steps of: respectively recording time when voltage amplitude of the metal particles passing through a group of the induction coils measured by the signal detection system is at highest point and at zero point during positive half cycle, and calculating time difference value ΔT1, and length L1, of the corresponding induction coils; respectively recording time when voltage amplitude, measured by the 2, and length L2, of the corresponding induction coils; and 
obtaining the flow velocity according to formula: 

    PNG
    media_image2.png
    90
    216
    media_image2.png
    Greyscale

11.	Regarding Claim 14, none of the prior art fairly teaches or suggests the concentration detection method according to claim 7, wherein said detecting said metal particle concentration comprises the steps of:
obtaining flow velocity v of metal particles passing through the induction coils;
obtaining mass m of the metal particles; and 
calculating concentration of the particles c on the basis of the flow velocity v of the metal particles, the mass m of the metal particles, elapsed time t and cross-sectional area S of the detection pipeline by using following formula: 


Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. APPEL et al. (Pub NO. US 2016/0313159 A1) discloses Method for Fluid Flow Measurement.
	b. Seyfi et al. (Pub No. US 2009/0267617 A1) discloses Apparatus and Method for Measuring Salinity of Fluid.
c. Freedman et al. (Pub No. US 2008/0035332 A1) discloses Non-Conductive and Non-Magnetic FlowLine for Electromagnetic Measurement.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858